Title: To Benjamin Franklin from Thomas-François Dalibard, 31 March 1754
From: Dalibard, Thomas-François
To: Franklin, Benjamin


à Paris le 31. Mars 1754.
Je Reçus, Monsieur et très cher ami, le 15. Janvier dernier votre très obligeante lettre du 28. 8bre.1753. et je n’y répondis pas sur le champ, parceque je jugeai à propos d’attendre ce que vous deviéz m’envoyer par le prochain vaisseau que vous me marquiéz devoir partir 8. ou 10. jours après; j’ai toujours attendu jusqu’à présent sans avoir reçu autre chose qu’un petit paquet de graines et une très gracieuse lettre de notre respectable ami M. Bartram. Notre digne Correspondant M. Collinson me l’a fait remettre par un ami commun qui me fournit une autre occasion de faire passer mes réponses en Angleterre. Ce n’est que depuis deux jours que j’ai reçu le paquet de Mr. Bartram, et je vous prie de vouloir bien lui faire rendre ma réponse.
J’avois appris peu de tems avant la réception de votre dernière lettre que le vaisseau qui vous portoit le paquet de livres que j’avois envoyé pour vous à M. Collinson, avoit péri à l’embouchure de la Tamise. J’ai été très faché de cette perte qu’il ne m’est pas possible de reparer entièrement, parcequ’il y avoit quelques livres que j’avois reçus d’allemagne et que je ne puis plus retrouver icy. Je compte vous envoyer par la première occasion que je pourai trouver qui partira pour Londres les livres que vous me demandéz, sçavoir les 4. vol. de l’hist. nat. de M. de Buffon, 2. éxemplaires de vos lettres, et les Cartes du Nord et du Midy de l’amérique par Mrs. de l’Isle et Buache. J’y joindrai deux éxemplaires de mon Flora Parisiensis, et si la traduction que je fais faire d’un livre sur l’Electricité de Mr. Beccaria, dont l’auteur m’a fait présent, est achevée, je vous en enverrai l’original italien.

L’espérance que j’avois de recevoir bientôt ce que vous m’avéz anoncé par votre lettre du 28. 8bre.m’a fait différer jusqu’à présent la nouvelle édition de vos lettres sur l’Electricité. Outre cela differrentes affaires pressées ont tellement rempli mon tems pendant tout l’hiver dernier, que je n’ai pû donner que quelques momens aux recherches physiques. J’en ai été et j’en suis encore d’autant plus mortifié que nous avons eu dans ce pays-cy le tems le plus favorable aux expériences électriques. Je n’ai pû parvenir à avoir un Globe de soufre tel que je me l’étois proposé, et cela parceque je n’ai pas eu le tems de le faire faire en ma présence. C’est par le même défaut qu’on n’a pas encore réussi à éxécuter mon Electromètre; mais je n’ai encore renoncé ni à l’un ni à l’autre. J’espère y donner mes soins en peu de tems sitôt que je serai un peu débarassé de mes affaires, et je me remettrai à l’Electricité qui me paroît toujours mériter la plus sérieuse attention.
Tous nos amis Electriciens Mrs. de Buffon, de Fonferrière, de Marty &c. me chargent de mille complimens pour vous, et Mr. Du Bourg pareillement. Nous attendons tous de vos nouvelles avec le plus grand empressement. Je vous prie de m’en donner le plus promptement et le plus souvent qu’il vous sera possible. Votre nom est révéré dans ce pays-cy, comme il mérite de l’être. Il n’y a qu’un petit nombre d’électriseurs tels que M. l’abbé Nollet, dont l’honneur de vos découvertes excite la jalousie. J’ai l’honneur d’être avec l’attachement le plus parfait et le plus inviolable, Monsieur, Votre très humble et très obéissant serviteur
Dalibard
M. Franklin
